Citation Nr: 1604984	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disability, including ischemic heart disease and atrial fibrillation, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The December 2007 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a heart disability.  A notice of disagreement was received in January 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in February 2009.

In July 2012, May 2013, May 2014, and August 2015, the Board remanded this case for additional development.  The May 2013 Board decision reopened the claim, finding that new and material evidence had been submitted.  Following the most recent remand, the case has been returned for further appellate review.

In October 2009, the Veteran testified at an informal hearing before a Decision Review Officer (DRO) at the Portland RO.  A report of that hearing has been prepared and associated with the claims file.  

As discussed in the August 2008 remand, in his February 2009 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  This hearing was scheduled for June 2012.  In May 2012, prior to the scheduled hearing, the Veteran notified VA that he was out of the country and requested that his hearing be rescheduled.  The Board remanded this case in July 2012 for the purpose of rescheduling the Veteran's hearing.  Contemporaneous with the Board's July 2012 remand, VA received a statement from the Veteran dated in May 2012 indicating that he was working in Alaska and wished to waive his hearing request. 

In July 2012, the Board remanded this claim in order to reschedule the Veteran's hearing.  It appears that the Veteran's hearing withdrawal request had not been associated with the claims file at the time of the July 2012 remand.  A new hearing was scheduled for March 2013, and notice was mailed to the Veteran in January and March of 2013.  Consistent with his July 2012 hearing waiver, the Veteran did not appear at the hearing.  A March 2013 letter from his accredited representative expresses confusion as to why the Veteran was scheduled for another hearing after he had expressly withdrawn the hearing request, and also notes that the Veteran never received the hearing notice.  In light of the above, the Board has found that the hearing request has been withdrawn and that a new hearing has not been requested by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2015 remand, the Veteran has submitted a personal statement dated in October 2010 (and received by VA in November 2010) in which he asserts the following:

Thank you for the form on ischemic heart disease.  My Doctor Dan Crawford says I don't have this problem.  However he is shocked to find out that I'm still being delayed.  His last letter fully explained my heart condition and his explanation how it's related to my service.  I've did all the explaining required of me over the years.

As noted in the prior remand, an October 2007 VA medical record notes that the Veteran was seeking to establish his primary care through VA.  It notes that the Veteran "had been seeing a doctor in the private sector for several years, but wanting to switch his health care to the VA system now."  His prior private provider was listed as "Dr. Daniel Crawford," and it was noted that records from Dr. Crawford were not available for review at the time of the Veteran's initial consultation.  In a March 2013 statement, the Veteran's accredited representative referenced private medical records, apparently those from Dr. Crawford that should be in the record but are not.  

The Board's August 2015 decision remanded this claim so that the Veteran could be asked to either submit the records from Dr. Crawford himself or authorize VA to obtain these records on his behalf.  VA issued this letter to the Veteran in October 2015.

Under the applicable regulation, "where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned."  38 C.F.R. § 3.158(a) (2015).  In the case at hand, the claims file has been returned to the Board for adjudication a mere three months following the issuance of the October 2015 letter.

Statements from the Veteran's accredited representative sent throughout the pendency of this appeal reflect that the Veteran has often spent many months at a time away from home for work.  In an August 2009 statement, the Veteran's accredited representative noted that the County Veteran Service Officer had received a call from the Veteran stating that "he was currently working on Northern Canada and could not leave the job to attend his hearing."  In a May 2012 statement, the Veteran's accredited representative noted that the Veteran cannot attend the scheduled hearing because he "is working on Northern Canada."  In a June 2012 statement, his accredited representative noted that the Veteran "is in Alaska working at this time."  In a March 2013 statement, the Veteran's accredited representative noted that the Veteran "currently spends anywhere from 2 to 5 months at a time fishing in Northern British Columbia in Canada."    The Veteran's travels for work were cited by the Veteran and his accredited representative as the reason why he had had to delay, and ultimately withdraw, his hearing request.  

Given the significance of the records from Dr. Crawford, and given that the Veteran has often spent months at a time away from home for work, the Board finds it is particularly important to ensure that the Veteran is given the full year to submit the requested evidence or records authorization.  Therefore a remand is required in order to provide the Veteran with the full year to submit his records.

The Board notes that the Veteran's accredited representative appears to be in regular contact with the Veteran.  On remand, the AOJ should contact the Veteran's accredited representative and attempt to determine whether the Veteran is currently away on business and, if so, whether his return date is known.  The AOJ should explain the reason for requesting this information, notably that the records from Dr. Crawford are not in the claims file and are potentially highly important to the adjudication of his claim.  If the Veteran is out of town (or the country) for work, the AOJ should ask the accredited representative to convey this information to the Veteran the next time they are in touch with him, in order to attempt to expedite the processing of the Veteran's claim.  

Both the Veteran and his accredited representative should be sent a letter reiterating the request for the Dr. Crawford records.  They should also be notified that the Veteran has the remainder of the one-year period that began with the mailing of the initial Dr. Crawford records request on October 16, 2015, to submit such records or authorization.

Finally, on remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Send the Veteran and his accredited representative a letter advising him that he has the remainder of one year from the date of the October 16, 2015, to submit the appropriate authorization to allow VA to obtain any outstanding private records from Dr. Dan Crawford.  The Veteran should also be notified that he may submit these records himself.  He should be advised that his cooperation is paramount, as without it, VA will be unable to obtain critical treatment records from this doctor.
 
After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Contact the Veteran's accredited representative (Oregon Department of Veterans Affairs) and attempt to determine whether the Veteran is currently away on business and, if so, whether his return date is known.  The AOJ should explain the reason for requesting this information, notably that the records from Dr. Crawford are not in the claims file and are potentially highly important to the adjudication of his claim.  If the Veteran is out of town (or the country) for work, the AOJ should ask the accredited representative to convey this information to the Veteran the next time they are in touch with him, in order to attempt to expedite the processing of the Veteran's claim.  

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




